Exhibit 10.1
 
AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Amendment”) is by and between
XELR8, Inc. (the “Company”) and John Pougnet (“Employee”), and is executed
effective as of May 7, 2010.


RECITALS


WHEREAS, the Company and Employee are parties to that certain Employment
Agreement, dated June 1, 2009, by and between the Company and Employee
(“Agreement”); and


WHEREAS, the Company and Employee desire to amend the Agreement, to extend the
Term of the Agreement under the terms and conditions set forth herein.


AGREEMENT


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1. Term and Termination.  The Term of the Agreement, as set forth in Section 3
thereof, shall be extended for an additional one year period until June 1, 2011;
provided, however, in the event the Company delivers notice to Employee on or
before August 31, 2010 (“Early Termination Notice”), the Agreement shall
terminate on November 28, 2010 (“Early Termination Date”) (an “Early
Termination”); provided, further,  in the event the Company fails to consummate
a financing resulting in gross proceeds to the Company of at least $500,000 on
or before the August 31, 2010, the Early Termination Date shall be August 31,
2010, unless such Early Termination is waived by the parties hereto, which
waiver shall be in writing.


2. Conflict.  Unless specifically set forth herein, or the context otherwise
requires, each of the terms and conditions set forth in the Agreement shall
survive execution of this Amendment, and shall continue in full force and
effect.  In the event of a conflict in the terms and conditions set forth in
this Amendment and the Agreement, the terms and conditions set forth herein
shall apply.


EXECUTED this 7th day of May, 2010, to be effective as of the Effective Date.


 
EMPLOYEE: 
 
 
 
By: /s/ John D Pougnet            
Name: John Pougnet
Title: Chief Financial Officer 
COMPANY:
 
XELR8, INC.
 
By: /s/ Daniel W. Rumsey                   
Name: Daniel W. Rumsey
Title: Interim Chief Executive Officer
 
 



